NUMBER 13-18-00516-CR

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                           IN RE SHANE MATTHEW BUCHEL


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Longoria and Hinojosa
            Memorandum Opinion by Chief Justice Valdez1

        Shane Matthew Buchel, proceeding pro se, filed a petition for writ of mandamus in

the above cause 2 through which he contends that the trial court erred by failing to

“consolidate restitution.”      Buchel argues that the trial court incorrectly allowed the

collection of restitution for multiple cases according to each individual judgment and its



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
        2This original proceeding arises from trial court cause number 15-11-12,321A in the 24th District
Court of DeWitt County, Texas. The respondent in this original proceeding is the Honorable Kemper
Stephen Williams. See TEX. R. APP. P. 52.2.
corresponding order to withdraw funds from his inmate trust account cases, even though

the restitution was ordered in connection with concurrent sentences.           This Court

requested and received a response to the petition for writ of mandamus from the State of

Texas, acting by and through the District Attorney for DeWitt County, Texas. See TEX. R.

APP. P. 52.8(a),(b).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, and the applicable law, is of the opinion that the petition for writ of

mandamus should be denied for the reasons expressed in our opinion in In re Shane

Matthew Buchel, No. 13-18-00509-CR, 2018 WL ___, at *_ (Tex. App.—Corpus Christi

Dec. 6, 2018, orig. proceeding) (mem. op., not designated for publication), available at

http: //www.search.txcourts.gov/case.aspx?cn=13-18-00509-CR&coa=coa13.

Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(d). We

likewise deny Buchel’s motion for nihil dicit judgment.



                                                          /s/ Rogelio Valdez
                                                          ROGELIO VALDEZ
                                                          Chief Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of December, 2018.




                                            2